*283Order, Supreme Court, New York County (Robert D. Lippmann, J.), entered May 3, 2004, which denied the petition brought pursuant to CPLR article 78 to annul respondent Commissioner’s determination to terminate petitioner’s employment as a police officer summarily, unanimously affirmed, without costs.
The court correctly adopted the Special Referee’s report and recommendation, rendered after a hearing, which credited respondents’ testimony and other evidence, and found that petitioner had failed to produce any evidence beyond his own self-serving testimony and self-created memo book. Since petitioner had not completed the one-year probationary period he had agreed to for prior infractions, he was still a probationary employee, subject to summary dismissal without a pretermination hearing (Administrative Code of City of NY § 14-115 [d]; Matter of York v McGuire, 63 NY2d 760 [1984]; Matter of Wilson v Bratton, 266 AD2d 140, 141-142 [1999]). Concur—Andrias, J.P., Sullivan, Gonzalez, Sweeny and Catterson, JJ.